Exhibit 10-b

[img1.gif]
SBC Communications Inc.

 

 

 

 

 

 

 

 

 

SUPPLEMENTAL LIFE INSURANCE PLAN

 

 

 

 

 

 

 

 

 

 

Effective: January 1, 1986
Revisions Effective: September 1, 2005

 

 



 

 

 

SUPPLEMENTAL LIFE INSURANCE PLAN

 

1.        Purpose.     The purpose of the Supplemental Life Insurance Plan
("Plan") is to allow for provision of additional survivor benefits for Eligible
Employees.

 

2.        Definitions.     For purposes of this Plan, the following words and
phrases shall have the meanings indicated, unless the context clearly indicates
otherwise:

 

Annual Base Salary or Annual Salary or Salary.

"Annual Base Salary" or "Annual Salary" or "Salary" shall mean an Eligible
Employee's annual base salary rate determined by SBC, excluding (1) all
differentials regarded as temporary or extra payments and (2) all payments and
incentive awards and distributions made either as a long term award or as a
short term award; and such Salary shall be as before reduction due to any
contribution pursuant to any deferred compensation plan or agreement provided by
SBC, including but not limited to compensation deferred in accordance with
Section 401(k) of the Internal Revenue Code. Annual Salary or Salary shall mean
an annualized amount determined from an Eligible Employee's Annual Base Salary
rate.

 

Beneficiary. "Beneficiary" shall mean any beneficiary or beneficiaries
designated by the Eligible Employee pursuant to the SBC Rules for Employee
Beneficiary Designations as may hereafter be amended from time-to-time
("Rules").

 

Chairman. "Chairman" shall mean the Chairman of the Board of SBC Communications
Inc.

 

Committee. "Committee" shall mean the Human Resources Committee of the Board of
SBC Communications Inc.

 

Eligible Employee. "Eligible Employee" shall mean an Officer and any other
individual who is participating in the Plan as of September 1, 2005.
Notwithstanding the foregoing, the CEO may, from time to time, exclude any
Officer or group of Officers from being an “Eligible Employee” under this Plan.
Further, an employee of a company acquired by SBC shall not be considered an
Eligible Employee unless designated as eligible by the CEO.

 

Insurance Contract. "Insurance Contract" shall mean a contract(s) of life
insurance insuring the life of the Eligible Employee entered into by SBC.

 

 

1

 



 

 

 

Officer. "Officer" shall mean an individual who is designated as an officer of
SBC or of any SBC subsidiary for compensation purposes on SBC’s records.

 

Retirement. "Retirement" shall mean the termination of an Eligible Employee's
employment with SBC or any of its subsidiaries, for reasons other than death, on
or after the earlier of the following dates: (1) the date a participant has
attained age 55, and, for an individual who becomes a participant on or after
January 1, 2002, has five (5) years of service, or (2) the date the Eligible
Employee has attained one of the following combinations of age and service at
termination of employment on or after April 1, 1997, except as otherwise
indicated below:

 

 

Net Credited Service

Age

 

10 years or more

65 or older

 

20 years or more

55 or older

 

25 years or more

50 or older

 

30 years or more

Any age

 

With respect to an Eligible Employee who is granted an EMP Service Pension under
and pursuant to the provisions of the SBC Pension Benefit Plan - Nonbargained
Program ("SBCPBP") upon termination of Employment, the term "Retirement" shall
include such Eligible Employee's termination of employment.

 

Termination Under EPR. In determining whether an Eligible Employee’s termination
of employment under the Enhanced Pension and Retirement Program (“EPR”) is a
Retirement for purposes of this Plan, five years shall be added to each of age
and net credited service (“NCS”). If with such additional age and years of
service, (1) an Eligible Employee upon such termination of employment under EPR
is Retirement Eligible according to the SBC Supplemental Retirement Income Plan
(“SRIP”) or (2) the Eligible Employee upon such termination of employment under
EPR has attained one of the following combinations of age and service,

 

 

 

Actual NCS + 5 Years

Actual Age + 5 Years

 

10 years or more

65 or older

 

20 years or more

55 or older

 

25 years or more

50 or older

 

30 years or more

Any age

 

 

 

2

 



 

 

 

then such termination of employment shall be a Retirement for all purposes under
this Plan and the Eligible Employee shall be entitled to the treatment under
this Plan afforded in the case of a termination of employment which is a
Retirement.

 

SBC. "SBC" shall mean SBC Communications Inc.

 

3.       Eligibility.     Each Eligible Employee shall be eligible to
participate in the Plan

 

4.       Pre-Retirement Benefits and Post-Retirement Benefits.

 

          Basic Death Benefit

 

While this plan is in effect, the Beneficiary who is designated by the Eligible
Employee shall be entitled to receive as a Basic Death Benefit from the proceeds
of the Insurance Contract an amount equal to the result of multiplying the
Eligible Employee's Annual Salary rounded to the next higher $1,000 by the
following amounts:

 

  Chief Executive Officer 3    Direct Reporting Officer as such term 2    is
defined in SBC's Schedule of     Authorizations     Other Eligible Employees 1 

 

This amount shall be reduced (but not below zero) by any amount payable under
any group term life insurance covering the Eligible Employee which is maintained
by SBC, which amount of group term life insurance will be limited to a maximum
of $50,000.

 

The amount of Basic Death Benefit payable hereunder will automatically increase
if pay increases.

 

At Retirement, the pre-retirement benefit converts to a post-retirement benefit.
This benefit is equal to one times Salary rounded to the next higher $1,000 (at
the time of retirement) and shall be reduced (but not below zero) by any amount
payable under any group term life insurance covering the Eligible Employee which
is maintained by SBC, which amount of group term life insurance will be limited
to a maximum of $50,000; provided, however, for an executive who first becomes a
Plan participant on or after January 1, 1998, this post-retirement death benefit
shall be reduced by 10% of its original post-retirement amount each year for
five years beginning at the later of the date the Eligible Employee attains age
65 or Retirement.

 

 

3

 



 

 

 

 

          Optional Supplementary Benefit

 

Subject to the limitations in the remaining paragraphs in this section
describing optional supplementary benefits, each Eligible Employee may also
purchase optional supplementary pre-retirement life insurance coverage from SBC
in an amount equal to one times the Eligible Employee’s Annual Salary rounded to
the next higher $1,000, and an additional amount of such insurance in an amount
equal to another one times such amount (for a total of two times the Annual
Salary rounded to the next higher $1,000), which insurance shall be payable from
the proceeds of the Insurance Contract. Each such amount of insurance ("one
times salary") continued until such employee reaches age 65, by continuing to
contribute for it, shall entitle the beneficiary under the Insurance Contract to
receive an amount from the proceeds of such Insurance Contract equal to one
times the Eligible Employee’s final Annual Salary rounded to the next higher
$1,000, when such Eligible Employee dies after Retirement.

 

To elect this optional supplementary coverage, the Eligible Employee must
complete an enrollment form on which he or she specifies the amount of coverage
he or she wishes to purchase and authorizes his or her employing company to
deduct his or her contributions for coverage from his or her
salary.                

 

An Eligible Employee may not elect this coverage while receiving disability
benefits under any Company disability benefit plan.

 

An Eligible Employee must make his or her election to purchase optional
supplementary coverage within three calendar months of being declared eligible
to participate in the Plan; except any Eligible Employee who was declared an
Eligible Employee before October 1, 1997, shall have until December 31, 1997 to
enroll for such optional supplementary coverage or to increase such coverage.

 

The optional supplementary life insurance is effective upon SBC's binding of
life insurance coverage for the Eligible Employee pursuant to an Insurance
Contract.

 

Effective January 1, 1998, once an Eligible Employee enrolls for optional
supplementary coverage, he or she can later decrease or terminate such coverage
but never increase or reinstate such coverage.

 

Regardless of the amount of coverage elected, the amount in force will
automatically increase if Salary

 

 

 

4



 

 

 

increases. The cost for this coverage will increase accordingly.

 

This optional supplementary life insurance is paid for on a contributory basis
by those Eligible Employees who enroll in the coverage. The cost of coverage,
and therefore, how much an Eligible Employee contributes, depends on age and the
amount of coverage and shall be as determined by SBC. There will be no periodic
waiver of premium payments.

 

In the event of death, the Eligible Employee’s optional supplementary life
insurance benefit will be paid to the Eligible Employee’s Beneficiary or
Beneficiaries in a lump sum, unless the Salary Continuation Death Benefit form
of payment was elected on the Eligible Employee’s enrollment form. The option to
elect other than a lump sum payment is limited to an Eligible Employee who
became an Eligible Employee on or before January 1, 1998. If the Eligible
Employee has no surviving beneficiaries, the benefit will be paid in a lump sum
in accordance with the Rules.

 

The optional supplementary life insurance coverage hereunder will automatically
continue while an Eligible Employee is receiving disability benefits under any
SBC disability benefit plan, provided the Eligible Employee continues his or her
contributions.

 

If an Eligible Employee terminates employment with SBC or any of its
subsidiaries for any reason other than Retirement, this coverage will stop at
the end of the month of termination; provided, however, Eligible Employees who
are 65 at the time of their termination will continue to have non-contributory
unreduced coverage after age 65.

 

Alternate Death Benefit

 

Alternate death benefit coverage shall only be available to an Eligible Employee
who became an Eligible Employee before January 1, 1998. Such Eligible Employees
shall be entitled to elect to receive alternate death benefit life insurance
coverage; provided such election is made before January 1, 1998.

 

Under such coverage, an Eligible Employee’s Beneficiary or Beneficiaries will be
entitled to receive from the proceeds of the Insurance Contract a payment equal
to the Eligible Employee’s final Annual Salary upon his or her death. This
benefit will not be rounded to the next higher $1,000. The amount of insurance
in force will automatically increase if salary increases. Coverage applies to
death from any cause, except with

 

 

 

5



 

 

 

respect to an on-the-job accident for which an Eligible Employee is protected
while an active employee by any Accident Death Benefit feature of the SBCPBP.

 

By enrolling in this coverage, an Eligible Employee automatically waives his or
her eligibility for any Sickness Death Benefit and Pensioner Death Benefits
otherwise payable under the SBCPBP.

 

The coverage provided by the alternate death benefit life insurance coverage
will continue after Retirement.

 

To elect this coverage, an Eligible Employee must complete an irrevocable
enrollment and waiver form.

 

SBC pays the full cost of the alternate death benefit life insurance coverage.

 

The insurance benefit provided under this alternate death benefit life insurance
will be paid in a lump sum, unless otherwise elected on the Eligible Employee's
enrollment form.

 

Alternate death benefit coverage ceases upon an Eligible Employee's Termination
of Employment other than a Retirement. This alternate death benefit life
insurance may not be converted to an individual policy.

 

Salary Continuation Death Benefit.

 

The salary continuation death benefit shall only be available under the
conditions specified hereunder, to an Eligible Employee who became an Eligible
Employee before January 1, 1998.

 

By a written election filed with SBC before January 1, 1998, an Eligible
Employee may terminate his or her rights to a Basic Death Benefit and/or to
Optional Supplementary Coverage (if any) and/or to an Alternate Death Benefit
(if any).

 

If such an election is filed, and the Eligible Employee dies on or after the
first day of the calendar year following the year in which such election is
filed and prior to the termination of coverage pursuant to Section 7, the
Eligible Employee's Beneficiary or Beneficiaries theretofore named shall be paid
by SBC an amount per annum for ten (10) years which amounts, in the aggregate,
have a net present value, using an eleven percent (11%) discount rate, equal to
one hundred eight-five percent (185%) of the (i)Basic Death Benefit amount
and/or (ii) the amount elected as Optional Supplementary coverage(if any) and/or
(iii) the amount elected as an Alternate Death Benefit (if

 

 

 

6



 

 

 

any) which would be payable to his or her Beneficiary or Beneficiaries as of the
date of the Eligible Employee's death, and no other benefit shall be payable
hereunder as either a Basic Death Benefit, Optional Supplementary Coverage or
Alternate Death Benefit . Such payment(s) shall commence no later than sixty
(60) days following the date of the Eligible Employee's death.

 

On or after January 1, 1998, an Eligible Employee who has elected death benefits
in the form of salary continuation pursuant to this Section may cancel such
election and have his or her Beneficiaries receive death benefits as insurance
in a lump-sum but, an Eligible Employee who cancels his or her salary
continuation election may not thereafter re-elect such option.

 

          Survivor Annuity Equivalent

 

Additionally, each Eligible Employee who is not eligible for the Immediate
Automatic Pre-retirement Survivor Annuity of the SBCPBP (or equivalent thereof)
shall be eligible hereunder for a Survivor Annuity Equivalent benefit of one
times salary payable to the surviving spouse of such Eligible Employee. Such
benefit shall be paid as follows: an amount per annum for ten (10) years shall
be paid to the Eligible Employee's surviving spouse which amounts, in the
aggregate, shall have a net present value, using an eleven percent (11%)
discount rate, equal to one hundred eighty-five percent (185%) of one times the
Eligible Employee's salary at the time of his or her death; provided, however,
no such Survivor Annuity Equivalent payments will be made on or after the date
of death of the surviving spouse. Such payments shall commence no later than
sixty (60) days following the date of the Eligible Employee's death.

 

For the purposes of the Survivor Annuity Equivalent, the Eligible Employee's
surviving spouse means a spouse legally married to the Eligible Employee at the
time of the Eligible Employee's death.

 

Eligibility for the Survivor Annuity Equivalent shall automatically cease on the
date of termination of the Eligible Employee's employment. If the Eligible
Employee becomes totally disabled prior to Retirement, the Eligible Employee
shall continue to be eligible for the Survivor Annuity Equivalent until the
expiration of disability benefits. If the Eligible Employee is granted a leave
of absence, other than for military service of more than four weeks, the
Eligible Employee

 

 

 

7



 

 

 

shall continue to be eligible for the Survivor Annuity Equivalent during such
leave of absence.

The Eligible Employee shall cease to be eligible for the Survivor Annuity
Equivalent at the conclusion of the day immediately preceding the date the
Eligible Employee becomes eligible for the Immediate Automatic Pre-retirement
Survivor Annuity of the SBCPBP.

 

5.        Incidents of Ownership.     SBC will be the owner and hold all the
incidents of ownership in the Insurance Contract, including the right to
dividends, if paid. The Eligible Employee may specify in writing to SBC, the
Beneficiary or Beneficiaries and the mode of payment for any death proceeds not
in excess of the amounts payable under this Plan. Upon receipt of a written
request from the Eligible Employee, SBC will immediately take such action as
shall be necessary to implement such Beneficiary appointment. Any balance of
proceeds from the Insurance Contract not paid as either a Basic Death Benefit or
otherwise pursuant to the Plan shall be paid to SBC.

 

6.        Premiums.     All premiums due on the Insurance Contract shall be paid
by SBC. However, the Eligible Employee agrees to reimburse SBC by January 31
following the date of each premium payment in an amount such that, for Federal
Income Tax purposes the reimbursement for each year is equal to the amount which
would be required to be included in the Eligible Employee's income for Federal
Income Tax purposes by reasons of the "economic benefit" of the Insurance
Contract provided by SBC; provided, however, that SBC, in its sole discretion,
may decline to accept any such reimbursement and require the inclusion of such
"economic benefit" in the Eligible Employee's income. In its discretion SBC may
deduct the Eligible Employee's portion of the premiums from the Eligible
Employee's pay. For purposes of this Plan, the value of the “economic benefit”
shall be determined based on the insurers published premium rates available to
all standard risks for initial issue one-year term insurance in compliance with
Revenue Rulings 66-110 and 67-154 issued by the Internal Revenue Service.

 

7.        Termination of Coverage.     An Eligible Employee's coverage under
this Plan shall terminate immediately when the Eligible Employee realizes an
"Event of Termination" which shall mean any of the following:

 

(a)       Termination of an Eligible Employee's employment with his or her
employing company for any reason other than (i) death, (ii) Disability as such
term is defined in the SRIP, or (iii) Retirement.

 

(b)      In the case of an Eligible Employee who terminates employment by reason
of a disability but who does not realize an Event of Termination because of
Section 7a(ii) above, a termination of the Eligible Employee's total Disability
that is not accompanied by either a return to employment with his or her
employing company or the Eligible Employee's death or Retirement.

 

(c)      Except in the case of an Eligible Employee who has theretofore
terminated employment for a reason described in Section 7a(ii) or (iii) above,
SBC elects to terminate the Eligible Employee's coverage under the Plan by a
written notice to that effect given to the Eligible Employee. SBC shall have no
right to amend the Plan or terminate the Eligible Employee's coverage under the
Plan with respect to an Eligible Employee who has theretofore terminated
employment for a reason described in Section 7a(ii) or (iii) above without the
written consent of the Eligible Employee.

 

 

 

8



 

 

 

8.        Non-Competition. Notwithstanding any other provision of this Plan, no
coverage shall be provided under this Plan with respect to any Eligible Employee
who shall, without the written consent of SBC, and while employed by SBC or any
subsidiary thereof, or within three (3) years after termination of employment
from SBC or any subsidiary thereof, engage in competition with SBC or any
subsidiary thereof or with any business with which a subsidiary of SBC or an
affiliated company has a substantial interest (collectively referred to herein
as "Employer business"). For purposes of this Plan, engaging in competition with
any Employer business shall mean engaging by Eligible Employee in any business
or activity in the same geographical market where the same or substantially
similar business or activity is being carried on as an Employer business. Such
term shall not include owning a nonsubstantial publicly traded interest as a
shareholder in a business that competes with an Employer business. However,
engaging in competition with an Employer business shall include representing or
providing consulting services to, or being an employee of, any person or entity
that is engaged in competition with any Employer business or that takes a
position adverse to any Employer business. Accordingly, coverage shall not be
provided under this Plan if, within the time period and without the written
consent specified, Eligible Employee either engages directly in competitive
activity or in any capacity in any location becomes employed by, associated
with, or renders service to any company, or parent or affiliate thereof, or any
subsidiary of any of them, if any of them is engaged in competition with an
Employer business, regardless of the position or duties the Eligible Employee
takes and regardless of whether or not the employing company, or the company
that Eligible Employee becomes associated with or renders service to, is itself
engaged in direct competition with an Employer business.

 

9.        Restriction on Assignment. The Eligible Employee may assign all or any
part of his or her right, title, claim, interest, benefits and all other
incidents of ownership which he or she may have in the Insurance Contract to any
other individual or trustee, provided that any such assignment shall be subject
to the terms of this Plan; except neither the Eligible Employee nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable as a Salary Continuation
Death Benefit hereunder , which are, and all rights to which are, expressly
declared to be unassignable and non-transferable. No part of the amounts payable
as a Salary Continuation Death Benefit hereunder shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by the Eligible Employee or any other
person, nor be transferable by operation of law in the event of the Eligible
Employee's or any other person’s bankruptcy or insolvency. Except as provided in
this Section 8, no assignment or alienation of any benefits under the Plan will
be permitted or recognized.

 

10.        Unsecured General Creditor. Except to the extent of rights with
respect to the Insurance Contract in the absence of an election to receive
benefits in Salary Continuation Death Benefit form, the Eligible Employee and
his or her Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interest or claims in any property or assets of SBC, nor shall
they be beneficiaries, or have any rights, claims or interests in, any life
insurance policies, annuity contracts or the proceeds therefrom owned or which
may be acquired by SBC ("Policies"); such Policies or other assets of SBC shall
not be held under any trust for the benefit of the Eligible Employee , his or
her designated beneficiaries, heirs, successors or assigns, or held in any way
as collateral security for the fulfilling of the obligations of SBC under this
Agreement; any and all of SBC’s assets and Policies shall be, and remain, the
general, unpledged, unrestricted assets of SBC; SBC shall have no obligation to
acquire any Policies or any other assets; and SBC’s obligations under this
Agreement shall be merely that of an unfunded and unsecured promise of SBC to
pay money in the future.

 

11.        Employment Not Guaranteed. Nothing contained in this Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving the Eligible Employee any right to be retained in the employ of any SBC
company.

 

12.        Protective Provisions. The Eligible Employee will cooperate with SBC
by furnishing any and all information requested by SBC, in order to facilitate
the payment of

 

 

9



 

 

 

benefits hereunder, taking such physical examinations as SBC may deem necessary
and taking such other relevant action as may be requested by SBC, in order to
facilitate the payment of benefits hereunder. If the Eligible Employee refuses
so to cooperate, the Eligible Employee's participation in the Plan shall
terminate and SBC shall have no further obligation to the Eligible Employee or
his or her designated Beneficiary hereunder. If the Eligible Employee commits
suicide during the two-year period beginning on the date of eligibility under
the Plan, or if the Eligible Employee makes any material misstatement of
information or nondisclosure of medical history, then no benefits will be
payable by reason of this Plan to the Eligible Employee or his or her designated
Beneficiary, or in SBC’s sole discretion, benefits may be payable in a reduced
amount.

 

13.        Change in Status. In the event of a change in the employment status
of an Eligible Employee to a status in which he or she is no longer an Eligible
Employee under the Plan, such Eligible Employee shall immediately cease to be
eligible for any benefits under this Plan; provided, however, such survivor
benefits as would be available to such employee by reason of his or her new
status but which do not automatically become effective upon attainment of such
new status shall continue to be provided under this Plan until such benefits
become effective or until such employee has had reasonable opportunity to
effectuate such benefits but has failed to take any requisite action necessary
for such benefits to become effective.

 

14.        Named Fiduciary. If this Plan is subject to the Employee Retirement
Income Security Act of 1974 (ERISA), SBC is the "named fiduciary" of the Plan.

 

15.        Applicable Law. This Plan and the rights and obligations hereunder
shall be governed by and construed in accordance with the laws of the State of
Texas to the extent such law is not preempted by ERISA.

 

16.        Administration of the Plan. The Committee shall be the sole
administrator of the Plan and will administer the Plan, interpret, construe and
apply its provisions in accordance with its terms. The Committee shall further
establish, adopt or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan. All decisions of the Committee
shall be binding.

 

17.        Relation to Prior Plans. This Plan supersedes and replaces prior
Senior Management Survivor Benefit, Senior Management Supplementary Life
Insurance, and Senior Management Alternate Death Benefit Life Insurance Plans as
in effect prior to January 1, 1986, except such plans shall continue to apply to
Eligible Employees who retired before January 1, 1986; provided, however, that
with respect to

 

 

10



 

 

 

those Eligible Employees who retired during calendar year 1986 by reason of the
fact of attaining age 65, the Post-Retirement Benefit provided pursuant to the
Senior Management Survivor Benefit Plan as in effect prior to January 1, 1986,
shall continue to apply and the post-retirement benefit provided under the Basic
Death Benefit portion hereof shall not apply.

 

18.        Amendments and Termination. This Plan may be modified or terminated
at any time in accordance with the provisions of SBC's Schedule of
Authorizations. A modification or Plan termination may affect present and future
Eligible Employees; provided, however, that no modification shall be made to
this Plan with respect to an Eligible Employee who terminates employment for
reason of disability or Retirement), nor shall a termination of the Plan operate
so as to be applicable to such an individual, without the written consent of the
Eligible Employee.

 

 

 

 

 